Citation Nr: 1404077	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08 15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for tinnitus.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to September 1977 and from May 2004 to January 2006.  He served in the Persian Gulf War Zone.  He also had training in the Army National Guard from January 1987 to February 1993.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office in Roanoke, Virginia that denied service connection for tinnitus.  

The Veteran was afforded a hearing at the RO in May 2009 and a videoconference hearing in May 2010 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record.  

By Board decision in April 2011, the Board granted service connection for posttraumatic stress disorder, and denied an initial rating in excess of 10 percent for degenerative joint disease of the right shoulder, and an initial compensable evaluation for hypertension.  These matters are no longer for appellate consideration.  The issue of entitlement to service connection for tinnitus was remanded for further development.

By rating action dated in October 2011, the RO granted a total rating based on unemployability due to service-connected disability.  This award represents the complete grant of the Veteran's application for individual unemployability for which a notice of disagreement had been submitted.  As such this matter is no longer in appellate status.


FINDINGS OF FACT

1.  Without good cause, the Veteran has failed to report for VA examination in November 2011 that was required to properly adjudicate the claim of entitlement to service connection tinnitus.  

2.  Entitlement to service connection for tinnitus cannot be established without the scheduled examination.  An etiological opinion as to any tinnitus is not of record.

3.  The claim of entitlement to service connection for tinnitus is not an initial original claim.


CONCLUSION OF LAW

The Veteran's claim of entitlement to service connection for tinnitus is denied.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in December 2007 and thereafter of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  The Veteran was afforded the benefit of two personal hearings over the course of the appeal.  The case was remanded for further development in April 2011 for a VA examination, to include a clinical opinion.  The Veteran did not report for the VA examination in November 2011 and has not indicated any willingness to appear for further examination.  The appellant's statements in the record and the whole of the evidence have been carefully considered.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication and appellate review may proceed without prejudice to the appellant. 38 C.F.R. § 3.159(c); See also Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the claim of entitlement to service connection for tinnitus is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

Factual Background and Legal Analysis

The appellant seeks service connection for tinnitus.  On personal hearing on appeal in May 2010, he testified that he had tinnitus from noise exposure occasioned by numerous mortars and rockets, and other combat-related acoustic trauma in the Persian Gulf War Theater.  

Service treatment records are negative for ringing in the ears, to include on discharge examination in January 2006.  The Veteran had multiple complaints at that time but non referable to tinnitus.  A claim for service connection of tinnitus was received in August 2007.

The appellant underwent a VA audiology assessment in April 2008.  He stated that he had had occasional ringing in the ears that occurred several times a day since service in Iraq.  He reported the source of prior noise exposure as five-ton vehicles, machine gun fire, mortar fire, explosions, and aircraft noise in Iraq.  No diagnosis was recorded.  

In April 2011, the Veteran was requested to report for VA examination in order to determine whether tinnitus was related to service.  The record documents that he did not report for the VA examination scheduled in November 2011.  He was informed of his failure to report in the supplemental statement of the case.  There is no documentation in the record since November 2011 that the appellant has attempted to reschedule the requested VA examination.  There is no indication that he did not receive notification of the examination date.  The record reflects that although he has written to the RO about other matters not pertinent to this appeal, there has been no mention or evidence that he has contacted the RO to explain why he did not report for examination. 

38 C.F.R. § 3.655(b) clearly specifies that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  A claimant failing to report for a scheduled examination must show good cause for not doing so. See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Review of the record discloses that the Veteran first filed a claim of service connection for a right index finger disability in July 1991 whereupon service connection was established in November 1991.  He sought and has been granted service connection for multiple other disorders since that time.  As such, the claim for tinnitus received in August 2007 is not the original compensation claim.  It is a new claim for a different disability or another original claim.  An original claim is defined as the initial formal application on a form prescribed by the Secretary. See 38 C.F.R. § 3.160 (2013).  In this instance, the Board points out that the Veteran's claim received in August 2007 falls squarely within the purview of an examination scheduled in conjunction with any other original claim. See 38 C.F.R. § 3,655(b).  

In this instance, it was necessary to establish a diagnosis of tinnitus and whether it is related to service by scheduling a VA examination.  Without such, the evidence is not adequate to make a determination.  The Veteran did not report for VA audiology examination in November 2011.  The Board finds that he has presented no justifiable reason for his failure to appear for examination in November 2011.  As a VA examination was necessary in conjunction with any other original claim, and good cause is not demonstrated for his failure to report, the claim of service connection for tinnitus must be denied by express VA regulation. See 38 C.F.R. § 3.655(b).  Denial of the claim on this basis is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation. 

The Board would also point out that the Court of Appeals for Veterans Claims has held that "The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483   (1992).  This includes reporting for VA examination.

In view of the above, the claim of entitlement to service connection for tinnitus is denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, as otherwise indicated, the evidence does not provide a basis to allow the claim.  Tinnitus was not shown in service and there is no medical opinion noting the disorder and establishing an etiology.  Thus, the evidence preponderates against the claim.



ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


